Citation Nr: 1749525	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-02 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected lumbosacral spine and foot disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to September 1996.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO denied the Veteran's petition to reopen a claim for service connection for a bilateral knee disability.  Jurisdiction now lies with the Pittsburgh, Pennsylvania RO.  

This case has been remanded by the Board three times.  In December 2013, the Board reopened the Veteran's petition for service connection for bilateral knee disability and remanded the case to obtain records and afford the Veteran a VA examination.  In January 2015, the Board remanded the issue for the RO to secure the Veteran's medical records and to obtain an addendum opinion.  In February 2017, the issue was remanded to provide another addendum opinion.  

The issue has been returned to the Board.  


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's bilateral knee disability is not due to any incident in service or to a service-connected disability. 

CONCLUSION OF LAW

The Veteran's bilateral knee disability, was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service, and is not proximately due to, or the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist  

VA's duty to notify was fulfilled by December 2006, May 2007 and September 2011 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and some private treatment records have been obtained.  The Veteran, in her statement dated in October 2014, indicated that she was treated abroad, by Dr. N. T. from February 2010 to April 2014, for a bilateral knee disability.  VA has made numerous documented attempts to secure such treatment records.  Nonetheless, its efforts have been unsuccessful.  The Veteran was duly notified and informed that that she could submit the private opinions on her own.  Ultimately, a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a).  While VA has a duty to assist the Veteran in substantiating her claim, that duty is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).  

The Veteran was afforded VA examinations in March 2014, June 2015 and March 2017.  The March 2017 opinion provided adequate opinions regarding both a direct and secondary service connection.  The examination also took into consideration the Veteran's pertinent medical history, her lay assertions and complaints, and a review of the record.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

In its February 2017 remand, the Board directed the RO to obtain a VA examination.  The Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2017, the Veteran provided through her representative, a Due Process Waiver, indicating that she had no additional evidence to regarding the appeal.  

II.  Service Connection for a Bilateral Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

Service connection for certain chronic diseases, such arthritis (including degenerative joint disease (DJD)), may also be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2016).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor of the veteran when there is an approximate balance of positive and negative evidence.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001)

A.  Direct Service Connection

The Veteran has DJD of both knees, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67..  

The Veteran's service treatment records (STRs) dated in December 1994 note left knee pain for "2-3 months" with a mild nagging achiness.  The Veteran reported no history of trauma or injury, no popping, buckling or locking of the knee and no difficulty going up or down stairs.  The physician diagnosed the Veteran with "possible tendonitis."  The Veteran was given a prescription of Naprosyn and told to rest.  The second element of a service connection claim is met.  Id.  

During a VA examination in November 1996, the examiner noted the Veteran's complaints of knee pain that were worse on the right, with occasional swelling.  The X-rays revealed no abnormality of the bilateral knees.  

An August 2002 private x-ray of the Veteran's knees showed no evidence of a fracture or other significant bone, joint or soft tissue abnormality.  

An August 2002 VA examination notes the Veteran's complaints of bilateral knee pain dating back to her time in service.  The Veteran indicated that she was seen in various clinics for knee problems but was given "no specific diagnosis."  The Veteran denied any surgery or intra-articular steroids.  The examiner rationalized that since the Veteran's knee pain began in service, it was most likely related to her valgus deformities of both of her knees since the X-rays were negative.  

Primary Care notes dated in September 2003 and December 2006 indicate the Veteran's complaints of bilateral knee pain.  

Regarding the etiology of her claim, the Veteran was afforded a VA examination in March 2014.  The examiner diagnosed mild DJD of both knees.  The examiner concluded that the Veteran's DJD of the bilateral less likely as not had its clinical onset in or was otherwise related to military service, to include the December 1994 instance of left knee pain and possible tendonitis at that time.  The examiner further opined that "the most likely etiology of the Veteran's current bilateral knee disability is the natural aging exacerbated by elevated body mass index (BMI) of 40.6 percent."  The examiner added that "[m]edical literature shows greater than 40 percent of Americans undergoing X-ray examination of the knee, regardless of reported symptoms, will have some degree of degenerative change noted and is considered a normal finding for age and not a chronic or disabling condition."  

In a subsequent March 2017 VA opinion, the examiner opined that the Veteran's bilateral knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, to include the December 1994 instance of left knee pain and possible tendonitis at that time.  The examiner concluded that "in this Veteran's specific case, a medical nexus could not be established."  The VA March 2017 VA examiner opined that he "agree[d] with the 2014 and 2015 medical opinion[s]."  

Regarding the likely etiology of the Veteran's current bilateral knee, the examiner opined that:

Medical literature shows greater than 40 percent of Americans undergoing X-ray examination of the knee, regardless of reported symptoms will have some degree of degenerative change noted and is considered a normal finding for age and not a chronic or disabling condition.  The Veteran's current examination shows mild degenerative changes of both knees equal on both sides.  The C-file clearly shows acute left knee pain on active duty but no injury so severe, such as damage to tendons or meniscus, so severe as to cause unusual wear on the joint to show early degenerative change on the left exceeding that found on the right.  The evidence shows the Veteran has a current bilateral knee condition with etiology most likely consistent with the natural aging process exacerbated by BMI over 40.  

The Board finds that the March 2017 opinion provides probative evidence against the claim with regard to direct service connection.  The opinion was provided by a VA examiner who exhaustively reviewed the Veteran's claims file and pertinent medical history and concluded that evidence does not support a nexus between her bilateral knee disability and service, including the 1994 incident.  

Service connection on a presumptive basis is not warranted.  Since the Veteran's bilateral knee disability, DJD, is considered a chronic disease it may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  In this case, the Veteran had normal x-rays of her knees in November 1996 and August 2002, showing that DJD did not manifest within one year of her separation from service in September 1996.  

The Veteran made one complaint of a left knee pain in December 1994, indicating the onset "2 to 3 months" prior.  After leaving service, the Veteran complained of locked knees, occasional swelling and bilateral knee pain since service.  However, the probative evidence of record showed normal bilateral knees until April 2010, almost 14 years after leaving service.  Hence, the theory of the continuity of symptomology is not for application, in this case.  38 C.F.R. § 3.303(b).  

The Veteran is competent to describe observable symptoms such as tenderness, swelling or extremely painful knees.  Because there is no universal rule as to competence on this issue, the Board must determine on a case by case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Laypersons are competent to provide opinions on some medical issues.  However, the specific issue, in this case, is whether the Veteran's current diagnosis of a bilateral knee disability is related to service falls outside the realm of common knowledge of a layperson.  Jandreau, 492 F.3d 1372.  

The Veteran had sporadic subjective complaints of bilateral knee pain, from December 1994 until April 2010 when she was diagnosed by her private physician with gonarthrosis.  During that period of time, however, no VA or private physician diagnosed her with anything but normal knees and her X-rays findings showed normal knees.  Additionally, the Veteran reported no functional loss.  

Determining the etiology of a bilateral knee disability requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  The Veteran's bilateral knee disability was diagnosed using medical testing that required interpretation by a medical professional.  The internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills to provide an etiology opinion.  As a result, the probative value of her lay assertions is given little weight.  The March 2017 VA opinion outweighs the Veteran's lay opinion.  For those reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim for service connection for a bilateral knee disability on a direct basis.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Secondary Service Connection

The Veteran contends that her bilateral knee disability is caused by or exacerbated by her service-connected lumbosacral spine and/or bilateral foot disabilities.  In January 2015, she states that her bilateral knee pain is "secondary pain as result of a disability condition in both feet and back."  

The March 2014 VA examiner concluded that the Veteran's mild DJD of the knees is less likely as not caused by her service-connected lumbar spine, bilateral foot, or the combined/aggregated effects of those disabilities, to include any altered gait and/or weight bearing.  The examiner noted that there was no pathology shown on her service-connected feet or back so severe as to cause unusual wear to explain current bilateral knee condition.  The examiner further added that "the lumbar spine degenerative disease and bilateral foot degenerative disease/ metatarsalgia, to include combined/aggregated effects of those disabilities to include alteration of gait or weight bearing is not a medically recognized proximate cause of mild bilateral knee degenerative changes and therefore is it less likely as not the Veteran's service-connected back or knee condition is the proximate cause of current mild DJD bilateral knees.  The evidence shows the Veteran has a current bilateral knee condition with etiology most likely consistent with the natural aging process exacerbated by BMI over 40."  This opinion provides probative evidence against the claim. 

As to the aggravation prong, the examiner concluded that it is less likely as not that the Veteran's current knee condition was in any way aggravated by her service-connected bilateral foot or service-connected back condition or the combined/aggregated effects of those disabilities, to include any altered gait or weight bearing.  The examiner noted that the evidence shows that the Veteran's current bilateral knee condition with etiology is most likely consistent with the natural aging process exacerbated by a BMI over 40.  The Board previously found this prong of the examination inadequate because it did not sufficiently address the aggravation prong of a service connection claim.  Therefore it is of low probative value.  

In a subsequent June 2015 VA opinion, the examiner opined that the most likely etiology of the Veteran's current bilateral knee disability is the natural aging process "exacerbated by elevated BMI of 40.6."  The examiner opined that a review of the entire claims file, including all service-connected conditions, show no objective evidence of aggravation of right or left knee condition due to service-connected conditions "because no evidence was shown that a service-connected condition caused alteration of [her] gait so dramatic as to contribute to unilateral or unusual wear on right or left knee beyond natural progression."  The examiner further concluded that the "Veteran's current bilateral knee condition is consistent with, or even to a lesser degree, [of what] would be clinically expected at [her] current age and BMI."  

Regarding the aggravation prong, the examiner opined that reports by medical and orthopedic examiners show no objective evidence of a systemic illness such as rheumatoid, sarcoid, lupus or other medical condition to show the Veteran's service-connected back and non service-connected knee conditions have common etiology.  Further, "the service-connected back condition had it onset many years prior to the non service-connected knee, and the objective evidence shows the non service-connected bilateral knee condition is most likely due to, and is consistent with, [the] natural aging based on current medical literature."  

Here too, the Board found this June 2015 VA examination inadequate because it failed to address the December 1994 incident in service.  

Another supplemental opinion was provided in March 2017.  The examiner concluded that the Veteran's bilateral knee disability was less likely than not  incurred in or caused by the claimed in-service injury, event or illness.  The examiner concluded that a medical nexus could not be established after a comprehensive review of the Veteran's claim file.  Further, "the Veteran's current mild degenerative joint disease of the bilateral knees is less likely as not caused by her service-connected lumbar spine, bilateral foot, or the combined/aggregated effects of those disabilities, to include any altered gait and/or weight-bearing."  She noted that there is "no pathology shown on the service-connected feet or back so severe as to cause unusual wear to explain current bilateral knee condition.  [The] lumbar spine degenerative disease and bilateral foot degenerative disease/metatarsalgia to include combined/aggregated effects of those disabilities to include alteration of gait or weight bearing is not a medically recognized proximate cause of mild bilateral knee degenerative changes and therefore, is it less likely as not, [that] the Veteran's service-connected back or knee condition is the proximate cause of current mild DJD bilateral knees."  Moreover, the examiner opined that the evidence shows the etiology Veteran's current bilateral knee condition is most likely consistent with the natural aging process exacerbated by a BMI over 40.  

The examiner also opined that after extensive review of all available evidence, it is less likely as not that the Veteran's current knee condition in any way was aggravated by her service-connected bilateral foot or service-connected back condition or the combined/aggregated effects of those disabilities, to include any altered gait or weight-bearing.  The evidence shows the Veteran has a current bilateral knee condition with etiology most likely consistent with the natural aging process exacerbated by BMI over 40.  

The Board finds this March 2017 VA opinion to be most probative to secondary service connection.  The examiner conducted an exhaustive reviewed the Veteran's claims file and pertinent medical history and concluded that evidence does not show that neither the Veteran's bilateral foot nor her lumbosacral spine disabilities caused or aggravated her bilateral knee arthritis.  

The Veteran stated in her January 2015 correspondence that her private physician "provided detailed verbal information that the disability of my feet back and my current alignment indeed severely contributed to the bilateral knee pain I am experiencing and results in degenerative joint disease which would increase with time."  Nonetheless, the claims file is absent for a probative positive opinion from the medical professional who provided this opinion.  Even assuming that the Veteran is a reliable historian and accurately asserts that such an opinion was provided, because it is not of record, the Board cannot assess the probative value of such a medical opinion.  Specifically, the Board is unable to determine the factual basis or rationale supporting the reported opinion.  The Veteran's report that her physician provided a favorable opinion carries little probative weight and is not sufficiently persuasive to outweigh the findings of the 2017 VA examiner, who thoroughly reviewed the record, examined the Veteran in-person and provided a complete rationale for her findings.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The etiology of the Veteran's bilateral knee disability requires medical inquiry into biological processes and anatomical relationships.  Here, she is not shown to have had the training or expertise necessary to make such a determination.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Furthermore, the Veteran's lay assertions are outweighed by the clinical evidence of record, which does not support the lay assertion of her service-connected bilateral foot and lumbosacral spine disabilities as the cause of her bilateral knee disability.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as to the sole way to prove causation.  King v. Shinseki 700 F.3d at 1344 (2012).  In this case, the VA medical examiner in March 2017 reviewed and considered the evidence of record, including the Veteran's lay statements, and provided a medical opinion relying on medical training, knowledge, and expertise.  Accordingly, the preponderance of the evidence is against the Veteran's secondary service connection claim for a bilateral knee disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral knee disability is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


